     Case 3:21-cv-00268-BJD-JRK Document 1 Filed 03/11/21 Page 1 of 9 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

LAUREN HOLDEN, individually and
on behalf of all others similarly
situated,

                  Plaintiff,                 Case No. __________________

         v.                                  State Court Case No. 16-2021-CA-
                                                       000659
BANANA REPUBLIC, LLC,
                                             Class Action
                  Defendant.


                   NOTICE OF REMOVAL OF CIVIL ACTION

         PLEASE TAKE NOTICE that Defendant Banana Republic, LLC (“Banana

Republic” or “Defendant”), by and through its counsel, hereby files this notice of

removal in the above-captioned action, currently pending in the Circuit Court of

the Fourth Judicial Circuit in and for Duval County, Florida, as Case No. 16-2021-

CA-000659 (the “State Court Action”). This removal is made pursuant to 28 U.S.C.

§§ 1332, 1441, 1446, and 1453. For the reasons set forth below, this Court has

subject matter jurisdiction.

I.       BACKGROUND

         1.    On or about February 4, 2021, Plaintiff Lauren Holden, individually

and on behalf of all others similarly situated, commenced a putative class action

against Banana Republic by filing a Class Complaint and Demand for Jury Trial

(the “Complaint”) in the Circuit Court of the Fourth Judicial Circuit in and for
  Case 3:21-cv-00268-BJD-JRK Document 1 Filed 03/11/21 Page 2 of 9 PageID 2




Duval County, Florida. A true and correct copy of the Complaint is attached hereto

as Exhibit A.

      2.     On February 10, 2021, Banana Republic was served with the

Complaint. A true and correct copy of the Service of Process is attached hereto as

Exhibit B.

      3.     True and correct copies of all process, pleadings, and orders in the

State Court Action and not previously referenced are attached hereto as Exhibit C.

      4.     The Complaint alleges that Defendant unlawfully intercepted

Plaintiff’s electronic communications in violation of the Florida Security of

Communications Act, Fla. Stat. Ann. § 934.01, et seq. (“FSCA”). (Ex. A ¶ 1.)

      5.     This Notice of Removal is timely under 28 U.S.C. § 1446(b), as it is

filed within thirty (30) days after Plaintiff’s service of the Complaint upon Banana

Republic.

      6.     Nothing in this Notice of Removal shall constitute a waiver of

Defendant’s right to assert any defense, including motions pursuant to Federal

Rule of Civil Procedure 12, as the case progresses.

II.   VENUE

      7.     Venue is proper under 28 U.S.C. § 1441(a) because this Court is the

United State District Court for the district and division embracing the location

where the State Court Action was pending.




                                        -2-
  Case 3:21-cv-00268-BJD-JRK Document 1 Filed 03/11/21 Page 3 of 9 PageID 3




III.   JURISDICTION

       8.    This Court has jurisdiction over this action under the Class Action

Fairness Act (“CAFA”), codified under 28 U.S.C. § 1332(d) and § 1453, because: (A)

it meets CAFA’s definition of a class action; (B) the putative class consists of more

than 100 members; (C) there is minimal diversity of citizenship; and (D) the matter

in controversy exceeds the sum or value of $5,000,000, exclusive of interest and

costs. See 28 U.S.C. §§ 1332(d).

       A.    This Action Meets the “Class Action” Definition Under
             CAFA.

       9.    The State Court Action is a “class action.” CAFA provides:

             [T]he term “class action” means any civil action filed
             under rule 23 of the Federal Rules of Civil Procedure or
             similar State statute or rule of judicial procedure
             authorizing an action to be brought by 1 or more
             representative persons as a class action . . . .

28 U.S.C. § 1332(d)(1)(B). CAFA further provides “[t]his subsection shall apply to

any class action before or after the entry of a class certification order by the court

with respect to that action.” 28 U.S.C. § 1332(d)(8).

       10.   Plaintiff filed the State Court Action as a putative class action. (See

Ex. A at 1 (titled “Class Action Complaint”); id. ¶ 1 (“This is a class action… . . . .”),

id. ¶¶ 20-29 (section entitled “Class Action Allegations”).) Plaintiff also asserts

that she seeks to represent a class, defined as:

             [a]ll persons residing within the State of Florida (1) who
             visited Defendant’s website and (2) whose electronic
             communications were intercepted by Defendant or on
             Defendant’s behalf (3) without their prior consent.




                                           -3-
    Case 3:21-cv-00268-BJD-JRK Document 1 Filed 03/11/21 Page 4 of 9 PageID 4




(Ex. A ¶ 20.) The class definition excludes Defendant as well as Defendant’s

employees or agents. (Id. ¶ 21.) Accordingly, the Complaint clearly qualifies as a

“class action” under CAFA.

        B.    The Putative Class Exceeds 100 Members.

        11.   Plaintiff concedes that the putative class is “believed to be no less than

100 individuals.” (Id. ¶ 22; see also Exhibit D, Declaration of Jeffrey Held, ¶ 5.)

Accordingly, the proposed class has at least one hundred members in the

aggregate. 28 U.S.C. § 1332(d)(5)(b).1

        C.    This Action Meets CAFA’s Minimal Diversity Requirement.

        12.   CAFA applies when “any member of a class of plaintiffs is a citizen of

a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). “Under CAFA,

federal courts . . . have original jurisdiction over class actions in which the amount

in controversy exceeds $5,000,000 and there is minimal diversity (at least one

plaintiff and one defendant are from different states).” McDaniel v. Fifth Third

Bank, No. 14-11615, 2014 U.S. App. LEXIS 10489, *2-*3 (11th Cir. June 5, 2014)

(citing Evans v. Walter Indus., Inc., 449 F.3d 1159, 1163 (11th Cir. 2006)).

        13.   Plaintiff alleges she is a citizen of Duval County, Florida. (Ex. A ¶ 5.)

        14.   Banana Republic is a limited liability company that maintains its

primary place of business in San Francisco, California (id. ¶ 6), and is organized

under the laws of Delaware. Banana Republic is a wholly owned subsidiary of The

1
  Although the putative class alleged by Plaintiff meets the threshold for jurisdictional
purposes, Banana Republic denies that this action ultimately will prove appropriate for class
treatment.



                                            -4-
 Case 3:21-cv-00268-BJD-JRK Document 1 Filed 03/11/21 Page 5 of 9 PageID 5




Gap, Inc. (Ex. D ¶ 3), which is a Delaware corporation with its principal place of

business in San Francisco, California. Banana Republic is therefore a citizen of

Delaware and California for purposes of diversity jurisdiction. See 28 U.S.C. §

1332(c)(1), (d)(10).

      15.     Accordingly, because Plaintiff is a citizen of Florida, and Banana

Republic is a citizen of Delaware and California, CAFA’s minimal diversity

requirement is satisfied. 28 U.S.C. § 1332(d)(2)(A).

      D.     This Action Meets CAFA’s Amount-in-Controversy
             Requirement.

      16.    CAFA creates original jurisdiction for “any civil action in which the

matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest

and costs.” 28 U.S.C. § 1332(d)(2). The claims of the individual class members are

aggregated to determine whether the matter in controversy exceeds $5,000,000.

28 U.S.C. § 1332(d)(6). The amount-in-controversy analysis considers the amount

the plaintiff has placed in controversy, not the amount the plaintiff is likely to

recover.    McDaniel, 2014 U.S. App. LEXIS 10489 at *3 (“[T]he plaintiff[’s]

likelihood of success on the merits is largely irrelevant to the court’s jurisdiction

because the pertinent question is what is in controversy in the case, not how much

the plaintiffs are ultimately likely to recover.”) (citing Pretka v. Kolter City Plaza

II, Inc., 608 F.3d 744, 751 (11th Cir. 2010) (emphasis in original).

      17.    To satisfy this requirement, “a defendant’s notice of removal need

include only a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold; the notice need not contain evidentiary submissions.”



                                         -5-
  Case 3:21-cv-00268-BJD-JRK Document 1 Filed 03/11/21 Page 6 of 9 PageID 6




Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 81 (2014); see also

Anderson v. Wilco Life Ins. Co., 943 F.3d 917, 925 (11th Cir. 2019) (same).

Nevertheless, Banana Republic has submitted a declaration in support of its notice

of removal that demonstrates the amount in controversy requirement is satisfied.

(See Ex. D ¶¶ 4–5.) When determining whether the $5,000,000 threshold has

been surpassed, “a court may rely on evidence put forward by the removing

defendant, as well as reasonable inferences and deductions drawn from that

evidence.” Anderson, 943 F.3d at 925 (citing S. Fla. Wellness, Inc. v. Allstate Ins.

Co., 745 F.3d 1312, 1315 (11th Cir. 2014)). Banana Republic denies all liability

alleged in the Complaint and further denies that class treatment is appropriate for

this Action. However, if damages or restitution were awarded on Plaintiff’s claims,

the aggregate amount as to the putative class would satisfy the amount-in-

controversy requirement.

      18.    Though Plaintiff has not specified the amount of relief she seeks, the

allegations in the Complaint (as well as reasonable inferences and deductions

drawn from those allegations) make clear that the amount Plaintiff has placed in

controversy is easily above $5,000,000, exclusive of interests and costs. Indeed,

Plaintiff concedes that the proposed class of Florida residents is “numerous and

geographically dispersed,” and that “the aggregate damages sustained by the Class

are potentially in the millions of dollars . . . .” (Ex. A ¶ 22, 28.)

      19.    Specifically, the Complaint seeks declarative and injunctive relief,

liquidated damages, punitive statutory damages, and attorney’s fees and costs.




                                           -6-
 Case 3:21-cv-00268-BJD-JRK Document 1 Filed 03/11/21 Page 7 of 9 PageID 7




(Ex. A ¶¶ 39–41.) The liquidated damages sought by Plaintiff are set forth by the

FSCA, which provides for “liquidated damages computed at the rate of $100 a day

for each day of violation or $1,000, whichever is higher.” (Id. ¶ 39.) The statute of

limitations for an FSCA claim is two years. Fla. Stat. Ann. § 934.10(3).

      20.    Here, Banana Republic records show that there were at least 5,000

sales made on the Banana Republic website to unique persons with billing

addresses in Florida during the two years prior to the filing of the Complaint. (Ex.

D ¶ 5.) Thus, there necessarily were at least 5,000 Floridian visitors to Banana

Republic’s website during the period Plaintiff alleges Banana Republic was

intercepting website visitor’s electronic communications. Since Plaintiff seeks

statutory damages of at least $1,000 per class member, the amount of alleged

statutory damages alone exceeds $5,000,000. Plaintiff’s claims for attorney’s fees

and injunctive relief, including the cost of implementing the requested relief, only

further confirm that the amount in controversy requirement is met.

IV.   NOTICE

      21.    As required by 28 U.S.C. § 1446(d), a copy of this notice of removal is

being served upon Plaintiff’s counsel and a copy is being filed with the Clerk of the

Circuit Court of the Fourth Judicial Circuit in and for Duval County, Florida.

V.    CONCLUSION

      WHEREFORE, Defendant Banana Republic, LLC respectfully requests this

Court to assume full jurisdiction over the cause herein, as provided by law, and to

issue all necessary orders and process.




                                          -7-
Case 3:21-cv-00268-BJD-JRK Document 1 Filed 03/11/21 Page 8 of 9 PageID 8




                                        Respectfully submitted,

                                        /s/ Ashley Bruce Trehan
                                        Ashley Bruce Trehan, FBN 0043411
                                        ashley.trehan@bipc.com
                                        Jordan D. Maglich, FBN 0086106
                                        jordan.maglich@bipc.com
                                        BUCHANAN INGERSOLL & ROONEY PC
                                        401 E. Jackson Street, Suite 2400
                                        Tampa, FL 33602
                                        Tel: (813) 228-8180
                                        Fax: (813) 229-8189

                                        and

                                        COOLEY LLP
                                        Michael G. Rhodes (California State
                                        Bar No. 116127)
                                        (pro hac vice forthcoming)
                                        101 California Street, 5th Floor
                                        San Francisco, CA 94111-5800
                                        Telephone: +1 415 693 2000
                                        Facsimile: +1 415 693 2222
                                        Email:       rhodesmg@cooley.com
                                        Attorneys for Defendant Banana
                                        Republic, LLC




                                  -8-
 Case 3:21-cv-00268-BJD-JRK Document 1 Filed 03/11/21 Page 9 of 9 PageID 9




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 11, 2021, I electronically filed the

foregoing and its attachments with the Clerk of the Court by using the CM/ECF

system and sent the foregoing and its attachments via email to the following

counsel of record:

Andrew J. Shamis, Esq.                 Manuel Hiraldo, Esq.
ashamis@shamisgentile.com              MHiraldo@Hiraldolaw.com
SHAMIS & GENTILE, P.A.                 HIRALDO P.A.
14 NE 1st Avenue, Suite 705            401 E. Las Olas Blvd., Suite 1400
Miami, Florida 33132                   Fort Lauderdale, FL 33301

Scott Edelsberg, Esq.
scott@edelsberglaw.com
EDELSBERG LAW, PA
20900 NE 30th Ave., Suite 417
Aventura, FL 33180
                           Attorneys for Plaintiff


                                           /s/ Ashley Bruce Trehan
                                           Ashley Bruce Trehan, FBN 0043411
                                           ashley.trehan@bipc.com
                                           Jordan D. Maglich, FBN 0086106
                                           jordan.maglich@bipc.com
                                           BUCHANAN INGERSOLL & ROONEY PC
                                           401 E. Jackson Street, Suite 2400
                                           Tampa, FL 33602
                                           Tel: (813) 228-8180
                                           Fax: (813) 229-8189
                                           Attorneys for Defendant Banana
                                           Republic, LLC




                                     -9-
